Order filed November 23, 2021




                                            In The

                        Fourteenth Court of Appeals
                                         ____________

                                    NO. 14-21-00015-CV
                                         ____________

                              ARTHUR SMITH, Appellant

                                               V.

                            ROBERT WILLIAMS, Appellee


               On Appeal from the County Civil Court at Law No. 3
                             Harris County, Texas
                        Trial Court Cause No. 1159831

                                           ORDER

       On October 11, 2021, appellant filed a brief that is not in compliance with
the Texas Rules of Appellate Procedure. The brief fails generally to comply with
the rules. See Tex. R. App. P. 38.1(a), (b), (c), (e), (g), (h), (i), (j) and (k).

       Accordingly, we order appellant’s brief filed October 11, 2021 stricken.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure within ten (10) days of the date of this order. See Tex. R. App. P.
38.1(a), (b), (c), (e), (g), (h), (i), (j) and (k).

       If appellant files another brief that does not comply with Rule 38, the Court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief,
we may dismiss the appeal for want of prosecution. If appellant fails to timely file
a brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).

                                     PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.